Citation Nr: 1754912	
Decision Date: 11/30/17    Archive Date: 12/07/17

DOCKET NO.  16-55 036	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to an initial rating higher than 50 percent for posttraumatic stress disorder (PTSD) with alcohol abuse.


ATTORNEY FOR THE BOARD

J. Rothstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 2009 to August 2013.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which granted service connection for PTSD with alcohol abuse and assigned an initial 50 percent rating, effective June 12, 2015 (the identified date of claim).  The Veteran timely appealed the initial rating assigned.


FINDING OF FACT

On July 18, 2017, prior to the promulgation of a Board decision, the Veteran submitted a withdrawal of the pending appeal.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal have been met.  38 U.S.C. § 7105 (West 2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (d)(5).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  "[W]ithdrawal of a claim is only effective where the withdrawal is explicit, unambiguous, and done with a full understanding of the consequences of such action on the part of the claimant."  Delisio v. Shinseki, 25 Vet. App. 45, 57 (2011).

In the present case, in a written statement dated and received on July 18, 2017, the Veteran indicated that she no longer wished to continue her appeal regarding the initial rating she was receiving for her PTSD with alcohol abuse.  More specifically, the Veteran stated, "I wish to withdraw and cancel my appeal."  Thereafter, in October 2017, simultaneous with her filing of a new claim for entitlement to an increased rating for PTSD with alcohol abuse via a VA Form 21-526EZ application form, the Veteran submitted an ambiguous written statement indicating that she wanted a VA examination to re-evaluate her PTSD and stating that she needed "an appointment and not for this to be closed out without that happening."  Subsequent RO communications indicated that the Veteran's request would be best satisfied by accepting her July 2017 withdrawal of the claim on appeal, thereby allowing her new claim to be developed, to include scheduling of the desired VA examination.  

In light of the above, to include consideration of the aforementioned series of communications, the Board concludes that the July 2017 statement was a valid withdrawal of the pending appeal despite the October 2017 statement that followed (see Delisio, supra), and in so finding, also concludes that such is consistent with satisfying the request of the Veteran in the most expeditious manner possible.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.


ORDER

The appeal is dismissed.




____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


